DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13 is objected to because of the following informalities, and should be:
“…the first and second support wheels comprise a material selected from a group consisting of polymer, polyoxymethylene, polyacetale, steel, and ball bearing steel.”

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorf et al. (U.S. Patent 4,378,493).

Regarding claim 1, Dorf discloses (Figs. 1-2) an apparatus {for inspecting a pharmaceutical cylindrical container} – (the examiner notes that the preceding bracketed phrase is a statement of intended use/purpose in the preamble, and does not result in a structural difference between the claimed invention and the prior art: see MPEP 2111.01) made of glass (col. 1, lines 10-14) or polymer, the apparatus comprising:
a handling device (co. 4, line 7) having a first holder 20/24 (plate with holding wheels: col. 4, lines 45-51) configured to hold a lateral surface of the pharmaceutical cylindrical container 25 (col. 4, lines 51-54), the first holder 20/24 comprising a first support wheel 24 and a second support wheel 24 (as shown in Fig. 2), the handling device moves such that the pharmaceutical cylindrical container 25 is transferred from a first transfer position (where the containers 25 enter the device: see Fig. 1) to the inspection area (where the glass container is inspected by the light source: as shown in Figs. 1-2) and from the inspection area to a second transfer position (where the containers 25 exit the device: see Fig. 1); and
a friction wheel 53/54 (col. 7, lines 3-5), wherein the handling device and/or the friction wheel 53/54 are configured to rotate the pharmaceutical cylindrical container 25 around a container longitudinal axis (as shown in Figs. 1-2), 
wherein the first support wheel 24 has a first rotational axis (as shown in Fig. 2) and the second support wheel 24 has a second rotational axis (as shown in Fig. 2), a first plane being defined through the first rotational axis and the container 25 longitudinal axis (as shown in Fig. 2), a second plane being defined through the second rotational axis and the container 25 longitudinal axis (as shown in Fig. 2), wherein the first and second planes intersect at an angle in a range of 45° to less than 120° (in Fig. 2, it appears that the planes would intersect and an angle of about 90°).

Regarding claim 2, Dorf discloses (Figs. 1-2) the range is 50° to 90° (in Fig. 2, it appears that the planes would intersect and an angle of about 90°).

Regarding claim 3, Dorf discloses (Figs. 1-2) the handling device moves such that the pharmaceutical cylindrical container 25 is transferred from a first transfer position (where the containers 25 enter the device: see Fig. 1) to an inspection area (where the glass container is inspected by the light source: as shown in Figs. 1-2) and from the inspection area to a second transfer position (where the containers 25 exit the device: see Fig. 1).

Regarding claim 4, Dorf discloses (Figs. 1-2) the handling device and/or the friction wheel are configured to move so that the pharmaceutical cylindrical container 25 is in contact with the friction wheel 53/54 (as shown in Fig. 2) and rotated around a container longitudinal axis by the first and second support wheels 24 and/or by the friction wheel 53/54 in the inspection area (col. 7, lines 3-5).

Regarding claim 5, Dorf discloses (Figs. 1-2) the handling device further comprises a second holder 20/24 and a third holder 20/24, and wherein the first, second, and third holders are arranged on a circle with an angle of 120° to each other (i.e. the first, second, and third stations can be picked in Dorf’s Fig. 1 such that they satisfy this relationship).
Regarding claim 6, Dorf discloses (Figs. 1-2) a transportation device 30/33 (conveyor: col. 5, lines 7-8 and lines 30-31) that moves the pharmaceutical cylindrical container 25 to the first transfer position (by conveyor 30: as shown in Fig. 1) and receives the pharmaceutical cylindrical container 25 at the second transfer position (by conveyor 33: as shown in Fig. 1).

Regarding claim 7, Dorf discloses (Figs. 1-2) a first transfer device 10 and a second transfer device 10 (i.e. the starwheel: col. 4, line 67) at the second transfer position (as shown in Fig. 1), the first transfer device 10 being configured to move the container 25 from the transportation device 30 to the first transfer position (when the container 25 engages the wheel 10 and comes off the belt 30: see Fig. 1), and the second transfer device 10 being configured to move the container 25 from the second transfer position to the transportation device (when the container 25 leaves the wheel 10 and goes onto the belt 33: see Fig. 1).

Regarding claim 10, Dorf discloses (Figs. 1-2) the first transfer device 10 comprises three holding arrangements 20/24 arranged on a circle with an angle of 120° to each other (i.e. the first, second, and third stations can be picked in Dorf’s Fig. 1 such that they satisfy this relationship), the first transfer device 10 being rotatable (as shown in Fig. 1) so that the three holding arrangements move among positions at the transportation device, the first transfer position, and a free position (as shown in Fig. 1).

Regarding claim 11, Dorf discloses (Figs. 1-2) the second transfer device 10 comprises three holding arrangements arranged on a circle with an angle of 120° to each other (i.e. the first, second, and third stations can be picked in Dorf’s Fig. 1 such that they satisfy this relationship), the second transfer device10  being rotatable (as shown in Fig. 1) so that the three holding arrangements move among positions at the transportation device, the second transfer position, and a free position (as shown in Fig. 1).

Regarding claim 14, Dorf discloses (Figs. 1-2) the handling device moves along a first axis (i.e. the center of rotation of the starwheel 10: see Fig. 1).

Regarding claim 15, Dorf discloses (Figs. 1-2) the handling device further comprises a second holder 20/24 and a third holder 20/24 configured to move along the first axis (i.e. the center of rotation of the starwheel 10: see Fig. 1).

Regarding claim 16, Dorf discloses (Figs. 1-2) the second holder 20/24 is configured to move along a second axis (which can be the same as the first axis: see Fig. 1) and the third holder 20/24 is configured to move along a third axis (which can be the same as the first axis: see Fig. 1).

Regarding claim 18, Dorf discloses (Figs. 1-2) an electromotor (implicit: indexing drive: col. 5, lines 1-5) configured to move the handling device along the first, second, and third axes (col. 5, lines 1-5; and see Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorf et al. (U.S. Patent 4,378,493).

Regarding claims 8-9 and 19-20, Dorf is applied as above, but does not disclose the handling device and the first and second transfer devices are configured to move at least 60 containers per minute (re. claims 9 and 20: 80/min) from the first transfer position to the inspection area and from the inspection area to the second transfer position.
However, since the operational speed of the device is a results-effective variable that can be optimized to deliver/inspect more containers per minute (see Dorf: col. 1, lines 22-26) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dorf’s device so that the handling device and the first and second transfer devices are configured to move at least 60 containers per minute (re. claims 9 and 20: 80/min) from the first transfer position to the inspection area and from the inspection area to the second transfer position.  See MPEP 2144.05(II).

Regarding claim 13, Dorf is applied as above, but does not disclose the first and second support wheels comprise a material selected from a group consisting of polymer, polyoxymethylene, polyacetale, steel, and ball bearing steel.
However, the Examiner takes official notice that rollers made of polymer, polyoxymethylene, polyacetale, steel, and ball bearing steel were well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dorf’s device so that the first and second support wheels comprise a material selected from a group consisting of polymer, polyoxymethylene, polyacetale, steel, and ball bearing steel.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dorf et al. (U.S. Patent 4,378,493) in view of Price (U.S. Patent 2,531,529).

Regarding claim 12, Dorf is applied as above, but does not disclose the first and/or second transfer devices comprise holding arrangements that are suction elements.
Price discloses (Figs. 1-2) the first and/or second transfer devices comprise holding arrangements that are suction elements (col. 5, lines 5-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dorf’s device so that the first and/or second transfer devices comprise holding arrangements that are suction elements, as taught by Price.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852